Motion by the respondent for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 20, 1985, under the name Maureen A. Abato. By decision and order on application of this Court dated April 3, 2007, the Grievance Committee for the Second, Eleventh, and Thirteen Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues were referred to the Honorable Francis X. Egitto, as Special Referee to hear and report. By *762opinion and order of this Court dated March 18, 2008, the Special Referee’s report, which sustained all four charges of professional misconduct, was confirmed, and the respondent was suspended from the practice of law for a period of six months, effective April 17, 2008. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, it is Ordered that the motion is granted; and it is Ordered that, effective immediately, the respondent, Maureen Abato, admitted as Maureen A. Abato, is reinstated as an attorney and counselor-at-law and the Clerk of the court is directed to restore the name of Maureen A. Abato to the roll of attorneys and counselors-at-law. Prudenti, EJ., P.J., Rivera, Skelos and Fisher, JJ., concur.